DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9, 14-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by PIRON et al.(WO2009/153304Al) (hereinafter PIRON).

Regarding Claim 1, PIRON meets the claim limitations as follows:
A method for treating a plant of a plurality of plants in a field by a farming machine that moves through the field: [i.e. apparatus that moves along soil band that contains the crop and the weeds; Fig.1 and associated text, Pg. 7] 
accessing an image of the plurality of plants in the field, the accessed image captured as the farming machine moves past the plants in the field, [i.e. camera mounted on a carriage that moves along the soil capturing the image of scene that contains both crop and weed in the field; Fig. 1, and associated text, Pg. 7] and 
image data of the accessed image comprising pixels representing a plurality of heights and a plurality of pixel classes; [i.e. acquire a stereoscopic image 41 of the plants growing on the soil. The stereoscopic image 41 is segmented in to ground pixels 42 in the images and plant pixels 43; Fig. 4 and associated text, Pg. 10]
applying a plant identification model to the image to identify the plant of the plurality of plants in the image, [i.e. classification between crops and weeds (by means of a quadratic discriminant 30 analysis),; Pg. 10] 
the plant identification module configured to: classify pixels in the image based on the image data, with pixels in the image representing plants classified as plant pixels and pixels representing the field classified as ground pixels, determine a ground plane in the image using pixels classified as ground pixels, [i.e. acquire a stereoscopic image 41 of the plants growing on the soil. The stereoscopic image 41 is segmented in to ground pixels 42 in the images and plant pixels 43; Fig. 4 and associated text, Pg. 10]
determine, for each plant pixel in the image and based on the image data, a height above the ground plane represented by the plant pixel, identify a plant pixel cluster as the plant; [i.e. The method used plant height as a discriminating parameter between crop and weed. A corrected height independent of the soil irregularities is used for classification of crop and weed; Fig. 6-7, and associated text, Pg. 10-15] and 
identify the plant for treatment based on a representative height of the plant pixel cluster having a height dissimilarity relative to an aggregate height of a plurality of plant pixel clusters, with the plurality of plant pixel clusters representing other plants (i.e. weeds) of the plurality of plants in the image, [i.e. a corrected height of the plant is used to discriminate between crop and the weeds. expected crop height which , in this case, was estimated from the number of days after sowing and empirical data previously determined giving the average height of the crops in question as a function of the number of days after sowing in similar growing conditions. The expected crop height is preferably used as a range so that any plant determined to have a corrected plant height outside this range is classified as a weed. Such a range may be determined from empirical data; Fig. 6-7, and associated text, Pg. 10-15] and 
actuating a plurality of plant treatment mechanisms coupled to the farming machine to apply a treatment to the plant as the farming machine moves past the plant in the field. [i.e. location of the wed is identified and automatic weeding machines destroys the weed by delivering or spraying a chemical at the precise location of the weed.; Pg. 3]

Regarding claim 2, PIRON meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein the pixels classified as a plant include pixels further classifiable as a crop and pixels further classifiable as a weed such that the plant pixels include pixels representing crops and weeds. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 3, PIRON meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein the plant is a crop. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 4, PIRON meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein the plant is a weed. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 5, Note the Rejection for claim 1, wherein PIRON further discloses
The method of claim 1, determining a ground plane of the ground pixels in the image further comprises: determining a slope of the ground pixels; [i.e. As illustrated in Fig. 2, the soil profile 22 which gives a variation in soil height/soil irregularities (i.e. ground slop) will result in difficulty in estimating the accurate height of the plant; Fig. 2 and associated text, Pg. 7, 10] determining a correction factor for the slope that modifies the ground pixels such that their slope is substantially zero; applying the correction factor to the ground pixels. [i.e. corrected plant height which is independent of  soil irregularities (i.e. ground slop) by using plant and ground data by measuring the distance between plant pixels and the actual ground level under them obtained by fitting a surface and seen from a reconstructed point of view corresponding to a camera's optical axis perpendicular to the ridge plane. Where a corrected image 46 for which the orientation of the fitted plane 44 was used to rotate the data in space so as to align the plane normal with a virtual camera (A) optical axis perpendicular to the calculated plane of the soil.; Pg. 10]

Regarding claim 6, PIRON meets the claim limitations as set forth in claim 1 and 5.
The method of claim 5, wherein identifying the set of plant pixel further comprises applying the correction factor to the set of plant pixels represent the plant. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1and 5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 7, PIRON meets the claim limitations as set forth in claim 1 and 5.
The method of claim 5, wherein the correction factor is applied to subsequent images captured by the image sensor. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1and 5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 8, Note the Rejection for claim 1, wherein PIRON further discloses
The method of claim 1, wherein determining the plant pixel cluster is the plant further comprises: identifying the plant pixel cluster as having a substantially similar height; and classifying the plant pixels in the cluster as the plant. [i.e. a weed having a corrected plant height similar to the expected crop height it may not be identified as a weed. Nevertheless, at the subsequent passage of the weeding equipment, given the difference in growth rates of the weeds and the crops, the difference between the corrected plant height and the expected crop height will be greater thus facilitating correct identification of that particular weed.; Pg. 5]

Regarding claim 9, PIRON meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein the height dissimilarity is quantified using any of: a distance between a bottommost plant pixel of the plant pixel cluster and a topmost ground pixel, an average height between the plant pixel cluster and the ground pixels, and a proximity between the plant pixel cluster and the ground pixels. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 14-15, 16, 18 and 20, the claim(s) recites analogous limitations to claim 1-2, 5, 9 and 1 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 14-15, 16, 18 and 20, PIRON meets the claim limitations as set forth in claim 1-2, 5, 9 and 1,  respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-2, 5, 9 and 1, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10-11, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIRON et al.(WO2009/153304Al) (hereinafter PIRON) and further in view of Chowdhary et al. (US20210158041A1)  (hereinafter Chowdhary).

Regarding claim 10, PIRON meets the claim limitations as set forth in claim 1 and 8.
The method of claim 1, wherein the height dissimilarity is based on any of: a time period the farming machine is operating in the field; an amount of time since a planting of the field; an identified type of one or more of the plants in the field; [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1and 5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).] and 
PIRON does not explicitly disclose the following claim limitations:
… a weather history of the field.
However, in the same field of endeavor Chowdhary discloses the deficient claim limitations, as follows:
… a weather history of the field. [i.e. implement diﬀerent algorithms for the data collection for the crop based on time, location, weather; Para 0374, 0395]
PIRON teaches the expected growth data may be calculated empirically based on time factor. Chowdhary discloses considering weather conditions along with the time in algorithms for crop identification, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of PIRON and Chowdhary would provide an expected result of empirically deriving the expected growth rate of the plant based on time factor and weather conditions, thereby resulting in the claimed invention. 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIRON add the teachings of Chowdhary as above, in order to include the weather conditions. [Chowdhary: Para 0374, 0395]

Regarding Claim 11, Note the Rejection for claim 1, wherein PIRON does not explicitly disclose the following claim limitations:
The method of claim 1, wherein the accessed image is captured by a single sensor affixed to the farming machine and the plant identification model is configured to determine heights and classify pixels using the image from the single sensor.
However, in the same field of endeavor Chowdhary discloses the deficient claim limitations, as follows:
The method of claim 1, wherein the accessed image is captured by a single sensor affixed to the farming machine and the plant identification model is configured to determine heights and classify pixels using the image from the single sensor. [i.e. a robot moving autonomously in the field records the video   of the plants from a RGB camera (single sensor) mounted on the robot along with the lidar to estimate the depth instead of stereo camera to estimate the depth; Fig. 4, and associated text, Para 0040, 0058, 0091, 0109, 0112, 0124]
PIRON discloses using a stereo camera to capture the image of the plant and also estimate the depth. Chowdhary discloses instead of using stereo camera to estimate the depth and record the image, use a single sensor to record the images and use a LIDAR to estimate the depth, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of PIRON and Chowdhary would provide an expected result thereby resulting in the claimed invention. 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIRON add the teachings of Chowdhary as above, in order to record the images using a single sensor. [Chowdhary: Para 0058]

Regarding claim 17 and 19, the claim(s) recites analogous limitations to claim 11 and 10 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 17 and 19, PIRON and Chowdhary meet the claim limitations as set forth in claim 11 and 10. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 11 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIRON et al.(WO2009/153304Al) (hereinafter PIRON) and further in view of Chowdhary et al. (US20210158041A1)  (hereinafter Chowdhary) and further in view of ZHENG et al. (CN211787203U)  (hereinafter ZHENG).

Regarding Claim 12, Note the Rejection for claim 1 and 11, wherein Chowdhary further discloses
The method of claim 1, wherein the plant identification module comprises 
determine the height represented by each pixel in the ﬀerence in images and thus reduces the inference of leaves and weeds; Para 0014-0016, 0205-0207, 0216-0218,]
PIRON teaches to define the plant pixel and soil pixel and computing the height of the plant pixel. Chowdhary teaches using the CNN, a deep learning model to classify the feature vectors to classify all images and distinguishing subtle diﬀerence in images that result in recognizing the relevant pattern. Therefore, it is well understood by the person of ordinary skill in the art before the effective filing date of the claimed invention, that when the deep learning neural network is trained using the appropriate input data, such as pixel height and pixel image for the plant and pixel image of the soil, than resultant output is the classification of pixel as plant pixel and soil pixel when pixel image data and height information that is input to the neural network. 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIRON add the teachings of Chowdhary as above, in order to use the neural network for image classification. [Chowdhary: Para 0014, 0222]
PIRON and Chowdhary do not explicitly disclose the following claim limitations:
… an encoder and two decoders, and … encode, using the encoder, the image as an encoded image onto a neural network; … encoded … using the first decoder … encoded … using the second decoder.
However, in the same field of endeavor ZHENG discloses the deficient claim limitations, as follows:
… an encoder and two decoders, and … encode, using the encoder, the image as an encoded image onto a neural network; … encoded … using the first decoder … encoded … using the second decoder. [i.e. deep learning frame to construct image segmentation model based on deep convolutional neural network; the image segmentation model is composed of an encoder and a decoder; the encoder is used for extracting the semantic information of the image, comprising a plurality of convolution layer, batch normalization layer, the combination of the activation layer and the pool layer; the decoder is used for obtaining the segmentation image with the same resolution with the input image, comprising a plurality of upper sampling layer, combination of convolution layer and jumping connection layer.; Pg. 12 of 16] 
PIRON and Chowdhary discloses classification of pixel as plant pixel and soil pixel when pixel image data and height information that is input to the neural network. ZHENG discloses the deep learning CNN model is composed of encoders and decoders. Therefore, the deep learning CNN model taught by Chowdhary is inherently includes the encoder and decoders and therefor the classification of pixel, taught by Chowdhary, as plant pixel and soil pixel is performed using the encoder and decoders when pixel image data and height information that is input to the neural network, resulting in the claimed invention. Therefore combing the teaching of PIRON, Chowdhary and ZHENG would result in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by PIRON and Chowdhary add the teachings of ZHENG as above, in order to improve the survey efficiency. [ZHENG: Para 8 of 16]

Regarding claim 13, PIRON, Chowdhary and ZHENG meet the claim limitations as set forth in claim 1 and 12.
The method of claim 12, wherein the plant identification module is configured to: generate, using the first decoder, a first output vector identifying the height of the pixels in the image; generate, using the second decoder, a second output vector classifying pixels in the image; and wherein identifying the plants in the image is based on the first output vector and the second output vector. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 12; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20210103728 A1 related to Hybrid Vision System For Crop Land Navigation.
US 5253302 A related to Method And Arrangement For Automatic Optical Classification Of Plants.
US 20160334276 A1 related to Apparatuses And Methods For Bio-Sensing Using Unmanned Aerial Vehicles.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488